Citation Nr: 0603275	
Decision Date: 02/06/06    Archive Date: 02/15/06	

DOCKET NO.  04-25 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to an increased rating for a left knee partial 
medial meniscectomy with chondromalacia and quadriceps 
tendonitis, currently evaluated at 20 percent.



REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
June 1980 to November 1981, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's service-connected left knee disability is 
not manifested by frequent episodes of "locking," pain, and 
effusion into the joint.  

3. The veteran's service-connected left knee disability is 
manifested by moderate laxity of the knee.  

4.  The veteran's service-connected left knee disability is 
manifested by degenerative arthritis, established by an x-ray 
finding, which is evidenced by painful motion.   


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for a left knee partial medial meniscectomy 
with chondromalacia and quadriceps tendonitis have not been 
met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1 - 4.14, 4.40 - 4.45, 4.71a, Diagnostic 
Codes 5204-5258, 5257 (2005).

2.  The schedular criteria for a separate 10 percent 
disability rating for degenerative arthritis of the left knee 
have been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1 - 4.14, 4.40 - 4.45, 4.71a, 
Diagnostic Code 5003 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated in January 2003.  This 
letter, provided to the veteran prior to the initial decision 
in this case, notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; and (3) informing the veteran about the 
information and evidence the claimant was expected to 
provide.  

Thereafter, the veteran received the March 2003 rating 
decision; two additional VCAA notice letters regarding his 
left knee disability dated in April 2003 and July 2003; three 
additional rating decisions regarding his left knee 
disability dated in April 2003, October 2003 and February 
2004; a June 2004 Statement of the Case (SOC); and an October 
2004 Supplemental Statement of the Case (SOC).  While the 
January 2003 VCAA letter did not specifically inform the 
veteran to provide any evidence in his possession that 
pertained to his claim, that information was provided to the 
veteran in the June 2004 SOC.  Thereafter, in a November 2004 
statement, the veteran asserted that he had nothing further 
to add to his claim and requested that the RO forward his 
appeal to the BVA.  

The Board finds that the rating decisions, subsequent VCAA 
notice letters and Statements of the Case, in conjunction 
with the January 2003 letter, collectively informed the 
veteran of the evidence that was needed to substantiate his 
claim and sufficiently notified him of the reasons his left 
knee disability was assigned a 20 percent disability rating.  
Based upon the foregoing, the Board finds that the essential 
fairness of the adjudication process has not been affected by 
any error as to the content of the RO's notification letter. 
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  Additionally, the 
veteran was afforded VA examinations that assessed the 
severity of the veteran's service-connected disability.  
Neither the veteran nor his representative has made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in connection with his claim.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

B.  Evidence

Historically, a July 1999 rating decision granted service 
connection for left knee quadriceps tendonitis (referred to 
as a left knee condition) and assigned a noncompensable 
evaluation.  In February 2000, the veteran was assigned a 
100 percent temporary total evaluation for the period from 
September 1999 to November 1999 based on surgical treatment 
necessitating convalescence. Thereafter, in a March 2000 
rating decision, the veteran's service-connected traumatic 
chondromalacia and quadriceps tendonitis of the left knee was 
increased to a 20 percent disability rating.  In September 
2002, the veteran was again granted a temporary evaluation of 
100 percent based upon a left knee arthroscopy and partial 
medial meniscectomy surgery performed on the veteran's 
service-connected left knee.   

In January 2003, the veteran asserted that he felt his left 
knee had gotten worse and requested a VA examination.  He was 
afforded a VA examination in February 2003, at which time the 
veteran reported that his left knee was "jammed" in 
approximately 1980 while in service.  He underwent knee 
surgeries in September 1999 and August 2002.  He stated that 
his knee did not improve after his last surgery and in fact 
became worse.  He reported chronic, sharp pain in his left 
knee that he rated on a scale as an 8 out of 10; and 
associated this pain with stiffness, locking, swelling, heat 
and instability.  The veteran did not report a history of any 
type of flare-ups, but rather stated that his knee was bad 
all the time.  The veteran was noted as wearing a brace but 
reported that it was not terribly helpful.  

Physical examination revealed no redness, fatigability, 
effusion, erythema or rubor of the veteran's knee.  The 
veteran's reflexes were reported as 2 out of 4.  His motor 
strength was noted as 5 out of 5 and his sensory was intact 
to vibratory, light touch and proprioception.  He had some 
obvious atrophy of his left quadriceps muscle and there was 
tenderness to palpation medially and of his patella.  The 
veteran's range of motion revealed full extension and flexion 
of 0 to 78 degrees with pain.  Flexion and extension revealed 
grinding of the veteran's patella.  The veteran's ACL 
[anterior cruciate ligament] test was negative, as was his 
McMurray's test.  The examiner also noted some moderate, 
medial ligamentous laxity.  A review of a December 2002 left 
knee x-ray revealed a small crescent-shaped area of 
calcification along the medial joint line.  The examiner 
diagnosed the veteran with chondromalacia patella of the left 
knee and partial medial meniscectomy.  

In a March 2003 rating decision, the RO denied the veteran's 
request for an increased rating and continued the 20 percent 
disability evaluation.  Later that month, the veteran 
requested reconsideration of the rating decision and 
submitted VA records dated from March 2002 to December 2002 
that reflected the veteran's treatment prior to and during 
his arthroscopic surgery in August 2002.  In an April 2003 
rating decision, the RO noted that these treatment records 
had already been considered in a previous rating decision and 
continued the 20 percent disability evaluation.  

Thereafter, in June 2003, the veteran asserted that his knee 
disability had worsened with added sharp pain, locking and 
stiffness in the knee.  He requested another VA examination.  
In support of his request, the veteran submitted VA records 
dated in June 2003 and August 2003 that reported the 
veteran's left knee still hurt but was stable.  The June 2003 
record noted that no effusion was found, but reported that 
the veteran had pattellofemoral crepitus ("PF crepitus").  
The August 2003 VA record reported that the veteran's 
extremities had no edema but there was significant 
crepitation with range of motion.  Additionally, the veteran 
submitted a statement from his spouse dated in August 2003 in 
support of his claim that asserted the veteran used to be 
very active and family involved and used to participate in 
different projects and activities with his family.  However, 
things reportedly changed during the previous few years 
because of the veteran's seemingly constant pain and leg 
stiffness.  

The veteran was afforded a VA examination in August 2003, at 
which time he reported experiencing left knee pain since 1980 
or 1981.  He stated that he underwent two surgeries on his 
left knee, neither of which helped alleviate his pain.  He 
complained of a chronic pain in his left knee at a level of 
9 to 10, with associated stiffness, swelling and locking; 
however, he denied instability, redness and increased warmth.  
He reported his symptoms increased with bending, standing and 
walking and were relieved somewhat by medication, rest, 
elevation and heat.  He stated that he experienced flare-ups 
of his left knee pain twice a week.  

The veteran's physical examination revealed that he was in 
mild distress secondary to pain.  His reflexes were reported 
as 2 out of 4.  His left knee revealed tenderness to 
palpation over his quadriceps muscle and his anterior 
patella.  Crepitus was noted over his patellar tendon with 
flexion and extension.  His range of motion was reported as 
full extension and 0 to 82 degrees of flexion with pain.  
There was no noted effusion, erythema or increased warmth.  
The examiner reported that the veteran would not cooperate 
for the McMurray or ACL tests as he stated this caused him 
extreme pain; and the examiner was unable to test for 
ligamentous laxity for the same reason.  The veteran was 
ultimately diagnosed with left knee partial medial 
meniscectomy with chondromalacia.  The examiner noted that 
the veteran would be expected to have an additional 10 to 20 
degree loss of range of motion during acute flare-ups of his 
knee.  In a February 2004 rating decision, the 20 percent 
rating evaluation for the veteran's left knee disability was 
continued.

In March 2004, the veteran submitted a notice of disagreement 
with additional VA medical records dated from February 2004 
to March 2004.  These records indicated that the veteran was 
treated on an outpatient basis for the fitting of crutches, 
as well as for pain in his right knee.  A March 2004 record 
indicated that the veteran's physical examination revealed 
the presence of increased laxity with a click of the left 
knee.  The examiner at that time was unable to assess for 
effusion because of the presence of a left knee brace.  The 
impression of the examiner was that the veteran had chronic 
left knee pain that was worsening.

Thereafter, the veteran was afforded another VA examination 
in May 2004.  The veteran reported at that time that he 
experienced chronic pain that he rated as an 8 out of 10.  He 
reported that the pain was much worse in the morning than in 
the evening and that his left knee was weak, stiff, swelled 
up, locked and gave way.  He stated that standing and 
kneeling made his knee worse.  He denied instability, warmth 
or redness.  He reported that he experienced flare-ups every 
1 to 2 months after prolonged walking or standing.  The 
flare-up pain would stay for a few days and then go away.  

On physical examination, mild atrophy was noted to be present 
to the left thigh and minimal atrophy of the quadriceps.  
There was some tenderness to palpation around the left 
kneecap.  No crepitus was present over the patella; nor were 
redness, increased warmth or effusion present.  The veteran's 
range of motion of the left knee was 0 to 95 degrees.  The 
anterior drawer and McMurphy tests were negative.  The 
examiner reported that all the maneuvers for the veteran were 
very uncomfortable and the veteran showed poor effort.  The 
examiner also noted that an x-ray of the veteran's left knee 
performed in January 2004 showed a remote medial collateral 
ligament injury and early degenerative joint disease of the 
medial joint.  The examiner's impression was that the veteran 
had a left knee partial medial meniscectomy and 
chondromalacia, and early degenerative joint disease.  The 
examiner also opined that the veteran had lost an additional 
20 percent of his left knee function due to pain; however, it 
was difficult to make a good assessment regarding this issue 
since the veteran showed minimal effort during the physical 
examination.  

The RO issued a Statement of the Case in June 2004.  In his 
June 2004 VA Form 9, the veteran asserted that he experienced 
chronic pain and instability of his knee.  He reported being 
advised that he needs to have major surgery on the left knee 
in a few years; and that he uses crutches on a regular basis.  
Based upon these factors, the veteran felt entitled to a 
higher evaluation.

Subsequently, the veteran submitted additional VA records 
dated in May 2005 that reflected the veteran had degenerative 
arthritis and chondromalacia of the knees.  Physical 
examination revealed that his knees showed some crepitation 
with range of motion, but noted no redness, warmth or 
swelling.  The veteran was assessed with progressive knee 
pain.  

C.   The Law 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where the particular disability for which the 
veteran has been service-connected is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions are affected, but also the anatomical 
location and symptomatology are closely analogous.  See 
38 C.F.R. §§ 4.20, 4.27.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

	1.  The Diagnostic Codes 

In this case, the veteran's left knee disability is evaluated 
under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5024-5258.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2005).

Diagnostic Code 5258 provides a 20 percent disability 
evaluation for the dislocation of semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint.  A 20 percent rating is the only rating available 
under Diagnostic Code 5258.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  

Diagnostic Code 5024 provides the criteria for rating 
tenosynovitis.  It directs that tenosynovitis be rated 
analogous to degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees.  A 20 percent disability rating is 
assigned for extension limited to 15 degrees.  A 30 percent 
disability rating is assigned for extension limited to 20 
degrees.  A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.

Another Diagnostic Code applicable to the knee is Diagnostic 
Code 5257.  It rates other impairments of the knee and, in 
particular, impairments involving recurrent subluxation or 
lateral instability of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  This code provides for the assignment 
of a 10 percent rating when there is slight recurrent 
subluxation or lateral instability of a knee; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.  Subluxation of the patella is "incomplete 
or partial dislocation of the knee cap."  Rykhus v. Brown, 6 
Vet. App. 354, 358 (1993) (citing Dorland's Illustrated 
Medical Dictionary at 1241, 1599 (27th edition 1988)).  The 
Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

	2.  The availability of separate disability ratings 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned. 

Additionally, in VAOPGCPREC 9-98, the VA General Counsel held 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint. VAOPGCPREC 
9-04 (2004).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (the "Court") has held that evaluation 
of a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement. See 38 C.F.R. 
§ 4.45.

D.   Entitlement to an increased rating for a left knee 
partial medial meniscectomy  with chondromalacia and 
quadriceps tendonitis 

1.	Diagnostic Code 5258

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5258 provides a 20 percent disability 
evaluation for the dislocation of semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint.  See 38 C.F.R. § 4.71a, Code 5258.  Although the 
veteran is currently rated at 20 percent under this code, the 
Board notes that he does not appear to have the three types 
of required symptomatology associated with its criteria.  
While the veteran reported during his three VA examinations 
that he experienced stiffness and locking of the knee, none 
of the medical evidence provides objective evidence of 
locking.  Additionally, the medical evidence also 
specifically shows no objective evidence of effusion, one of 
the three elements of Diagnostic Code 5258.  

Specifically, the veteran's February 2003 VA examination 
revealed that he did not have redness, fatigability, 
effusion, erythema or rubor.  While his flexion and extension 
revealed some grinding of the veteran's patella, the examiner 
made no mention of "locking."  The veteran's June 2003 VAMC 
record indicated that the veteran's left knee still hurt but 
was stable; and that no effusion was present.  The veteran's 
August 2003 examination revealed no noted effusion, erythema 
or increased warmth.  Crepitus was noted over the veteran's 
patellar tendon with flexion and extension.  However, the 
examiner did not reference any findings as to the veteran's 
subjective complaints of "locking."  Thereafter, the 
veteran's May 2004 VA examination noted no redness, increased 
warmth or effusion present.  Based upon this evidence which 
does not show frequent episodes of locking, pain, and 
effusion of the left knee, the Board is of the opinion that 
the veteran should be rated under a more appropriate 
Diagnostic Code prior to making a determination of whether 
his rating should be increased.  Based upon a complete review 
of the medical evidence, the Board finds that the more 
appropriate Diagnostic Code is Diagnostic Code 5257 
(impairments involving recurrent subluxation or lateral 
instability of the knee) as a rating under this code would 
afford the veteran a separate and thus, increased, rating 
that would take into account his demonstrated painful and 
limited motion of the left knee under another Diagnostic 
Code.  

	2.  Diagnostic Code 5257

While the veteran denied experiencing instability of his knee 
during his VA examinations, he did report such symptomatology 
in his June 2004 substantive appeal.  Further, there is 
medical evidence of record which indicates that the veteran 
in fact has laxity of the left knee.  Specifically, the 
veteran's February 2003 examination report indicated that the 
veteran had moderate, medial ligamentous laxity of the left 
knee.  Additionally, the veteran's VA records dated from 
February 2004 to March 2004 indicated the presence of 
increased laxity with a click of the left knee.  Based upon 
this evidence, the Board finds that a 20 percent rating for 
moderate recurrent subluxation or lateral instability under 
Diagnostic Code 5257 is more appropriate than a 20 percent 
evaluation under Diagnostic Code 5258.  However, the Board 
also finds that a 30 percent evaluation pursuant to this code 
is not warranted since there is no competent medical evidence 
of severe knee impairment with recurrent subluxation or 
lateral instability. 

The Board notes that there are other Diagnostic Codes 
relating to knee disorders, such as Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5259 (removal of 
semilunar cartilage, symptomatic), Diagnostic Code 5262 
(impairment of the tibia and fibula) and Diagnostic Code 5263 
(for genu recurvatum).  Several of the other potentially 
applicable sets of criteria - for example, the criteria for 
Diagnostic Code 5263, cannot be applied in this case as it 
does not provide for an evaluation in excess of the currently 
assigned 20 percent.  The criteria of Diagnostic Code 5262, 
for impairment of the tibia and fibula, are not applicable in 
this case since the evidence of record does not indicate the 
left knee disability is manifested by malunion or nonunion of 
the tibia and fibula.  The criteria of Diagnostic Code 5256, 
for ankylosis, also are inapplicable in this case because the 
evidence of record does not indicate the veteran's left knee 
disability is manifested by ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The veteran is able to move his left knee, albeit 
with some limitation, so it is clearly not ankylosed.  
Diagnostic Code 5259 provides for a 10 percent rating for the 
removal of semilunar cartilage that is symptomatic.  A 10 
percent rating is the highest evaluation a veteran may 
receive under this Diagnostic Code.  Thus, the veteran is not 
entitled to an increased evaluation pursuant to these 
Diagnostic Codes.




	3.  Diagnostic Code 5024 (in conjunction with 5003, 5260 
and 5261)

The Board has also reviewed Diagnostic Code 5024 to determine 
if the veteran is entitled for an increased rating based on 
limited or painful motion of his left knee.  As set forth in 
section C of this opinion, disabilities rated under 
Diagnostic Code 5024 are rated by analogy to degenerative 
arthritis under Diagnostic Code 5003 which provides that when 
degenerative arthritis is established by x-ray findings, it 
will be rated on the basis of limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the 
veteran's limitation of motion is reviewed pursuant to 
Diagnostic Codes 5260 and 5261.  The Board notes further that 
the record also shows a diagnosis of degenerative joint 
disease of the left knee which the medical evidence suggests 
is etiologically related to the veteran's service-connected 
left knee disability.

The medical evidence of record does not document left knee 
motion limited to a degree warranting assignment of a 
compensable rating pursuant to Diagnostic Code 5260 or 5261.  
Normal range of motion for the knee is zero degrees of 
extension and 140 degrees of flexion. See 38 C.F.R. § 4.71, 
Plate II.  In order to be entitled for a compensable 
evaluation, the veteran's flexion would need to be limited to 
45 degrees or his extension limited to 10 degrees.  

The veteran's February 2003 examination noted that the 
veteran had full extension and flexion of 0 to 78 degrees 
with pain.  His August 2003 VA examination indicated that the 
veteran had full extension and 0 to 82 degrees of flexion 
with pain, with an expected loss of an additional 10 to 20 
degrees during acute flare-ups.   The veteran had a range of 
motion of 0 to 95 degrees during his May 2004 examination; 
and the May 2004 examiner opined that the veteran had lost an 
additional 20 percent of his left knee function due to pain.  
However, the examiner noted that it was difficult for her to 
make a good assessment regarding this issue since the veteran 
showed minimal effort during physical examination.  Assuming 
the 20 percent functional loss to be correct, this would give 
the veteran a range of motion of 0 to 76 degrees with pain.  
As none of these findings meet the criteria for a compensable 
rating under Diagnostic Codes 5260 and 5261, an increased 
rating pursuant to Diagnostic Codes 5024 cannot be assigned.  

However, the Court has held that functional loss, supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion, is recognized as 
resulting in disability. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Court has also held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca 
v. Brown, 8 Vet. App. at 206.  The Board notes that while it 
is mindful of the veteran's credible complaints of pain, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under Diagnostic Code 5257 because it is not 
predicated on loss of range of motion. See Johnson v. Brown, 
9 Vet. App. at 12 (1996).  

However, the VA General Counsel's opinion VAOPGCPREC 9-98 
provides that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also x-ray evidence of arthritis, a separate rating for 
arthritis can also be based on painful motion under 38 C.F.R. 
§ 4.59.  This is because painful motion due to arthritis is 
deemed to be limitation of motion and is entitled to a 
minimum rating of 10 percent per joint, even if there is no 
actual limitation of motion. VAOPGCPREC 09-98 (August 14, 
1998) citing Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).

In the instant case, degenerative arthritis has been clearly 
established by x-ray evidence.  According to the May 2004 VA 
examination report, the veteran's January 2004 x-ray showed 
early degenerative joint disease of the medial joint of the 
left knee.  The veteran's May 2005 VA records also assessed 
the veteran with degenerative arthritis and chondromalacia. 

Painful motion has also clearly been established.  See 
38 C.F.R. § 4.59.  Specifically, the veteran's January 2003 
examination revealed tenderness to palpation medially and of 
his patella.  His range of motion revealed full extension and 
flexion of 0 to 78 degrees with pain.  The veteran's August 
2003 examination revealed that he was in mild distress 
secondary to pain, and he experienced tenderness to palpation 
over his quadriceps muscle and his anterior patella.  His 
range of motion was reported as full extension and 0 to 
82 degrees of flexion with pain.  The examiner reported the 
veteran would be expected to have an additional 10 to 20 
degree loss of range of motion during acute flare-ups of his 
knee.  Additionally, the veteran's March 2004 VA record 
indicated that the veteran had chronic left knee pain that 
was worsening.  As of his last examination in May 2004, the 
veteran's range of motion of the left knee was 0 to 
95 degrees, with a loss of an additional 20 percent of his 
left knee function due to pain.  Lastly, his May 2005 VA 
record assessed the veteran with progressive knee pain.  

Based on the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's left knee disability is most appropriately rated as 
a 20 percent disability evaluation for moderate laxity under 
Diagnostic Code 5257 instead of the currently assigned 20 
percent under Diagnostic Code 5258.  Further, since pain and 
painful motion is not contemplated under the provisions of 
Diagnostic Code 5257 (unlike Diagnostic Code 5258), then the 
veteran should be afforded a separate 10 percent rating for 
degenerative arthritis of the left knee based on painful 
motion of the left knee.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  The Board finds, however, that there as 
no basis for assignment of separate ratings under Diagnostic 
Code 5260 and Diagnostic Code 5261 for disability of the left 
knee joint since full extension of the left knee is 
consistently shown in the record. See VAOPGCPREC 9-04 (2004).  




ORDER

A disability rating in excess of 20 percent for a left knee 
partial medial meniscectomy with chondromalacia and 
quadriceps tendonitis	is is denied.   

A separate disability rating of 10 percent is granted for 
degenerative arthritis of the left knee, subject to the laws 
and regulations governing the payment of monetary benefits.   



                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


